Opinion issued November 25, 2014




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-14-00879-CV
                            ———————————
                       IN RE TRACY M. GIBBS, Relator



          Original Proceeding on Petition for Writ of Habeas Corpus


                          MEMORANDUM OPINION

      Relator, Tracy M. Gibbs, has filed a petition for writ of habeas corpus.* We

deny the petition.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.



*
      The underlying case is In the Interest of [C.M.G.], cause number 2001-25797,
      pending in the 257th District Court of Harris County, Texas, the Hon. Judy Warne
      presiding.